Atkinson, J.
The plaintiff obtained a verdict granting her a total divoree on the ground of cruel treatment. After the rendition of the second verdict the defendant made a motion for new trial, which was granted by the court. It was discretionary with the jury, in determining whether the plaintiff was entitled to a divorce, to grant either a divorce a vinculo matrimonii or a divorce a mensa et thoro. Civil Code, § 2946. The evidence not demanding the verdict rendered, the discretion of the judge in the first grant of a new trial will not be disturbed.

Judgment affirmed.


All the Justices concur.